Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
2. 	Prior objections to drawings is withdrawn in view of pages 9-12 which describe the associated reference numbers.
Specification
3.	The disclosure is objected to because of the following informalities: while figs. 10-12 are described in pages 9-12 of the specification, the description of drawings page 1 does not list out fig. 10-12.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	Prior rejection under 35 USC 101 of claims 1-2 and 5-12 are withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 112
5.	Prior rejections of claims 1, 2, 5-9 and 10-12 are withdrawn in view of applicant’s amendments.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claim(s) 1 and 5-12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent 9405733 by Stanton et. al. (hereafter Stanton).
Claim 1:
Stanton discloses 
“referencing a first literary object that includes (i) first directly-read information that includes first metadata, and (ii) a first portion of text of the first literary object, wherein the first portion of text is different than the first metadata;”[ referencing a first literary object (col. 17 lines 35-58, user may select a text) that includes (i) first directly-read information (col. 17 lines 35-58, values of the selected text to populate the bookmark and data values) that includes first metadata (col. 17 lines 35-58, bookmark characteristics), and (ii) a first portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print;  in other words, the user selected text is print that comprises words letters numbers, etc. that is a portion of the text) of the first literary object (col. 17 lines 35-58, user may select a text), wherein the first portion of text (col. 17 lines 35-58, bookmark characteristics), and (ii) a first portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print;  in other words, the user selected text is print that comprises words letters numbers, etc. that is a portion of the text) is different than the first metadata (col. 17 lines 35-58, bookmark characteristics)]
“referencing a second literary object that includes (i) second directly-read information that includes first metadata, and (ii) a second portion of text of the second literary object, wherein the second portion of text is different than second metadata;”[ referencing a second literary object (col. 17 lines 35-58, other text) that includes (i) second directly-read information (col. 17 lines 35-58, other texts that match the base text’s pacing value; in other words, must read other text bookmark values)that includes first metadata (col. 17 lines 35-58 book mark characteristics; in other words matching bookmark characteristics), and (ii) a second portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print; in other words,  other text has a second portion of text consisting of words, letters, numbers, etc. ) of the second literary object (col. 17 lines 35-58, other text), wherein the second portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print; in other words,  other text has a second portion of text consisting of words, letters, numbers, etc. )is different than second metadata(col. 17 lines 35-58 book mark characteristics; in other words matching bookmark characteristics)]
“determining, based on the first portion of text, a first pace of activity for the first literary object;” [determining, based on the first portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print), a first pace of activity for the first literary object (col. 17 lines 35-58, base text’s pacing value)]
“determining, based on the second portion of text, a second pace of activity for the second literary object;”[ determining, based on the second portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print), a second pace of activity for the second literary object(col. 17 lines 35-58, other text that match … pacing value)]
“comparing, independent of user profile information, the first pace of activity for the first literary object and the second pace of activity for the second literary object;”[ comparing, independent (col. 17 lines 35-58, in a cascading match, the system uses bookmark data from a user selected or user created source to find other texts with similar bookmark characteristics; col. 19 lines 41-52, a default order is an order that’s used by the system when it does not have enough data to use one of the other two, meaning a user has not specified an order or the user has not provided enough information for the system to generate an order for them automatically; in otherwords, a text is used but not the user profile such as the user account or user channel)of user profile information (col. 18, lines 20-51, user account/user channel.), the first pace of activity for the first literary object and the second pace of activity for the second literary object (col. 17 lines 35-58, other texts that match the base text’s pacing value)]
“computing, independent of the user profile information and based on comparing the first pace of activity for the first literary object and the second pace of activity for the second literary object, a semantic correlation score reflecting a similarity between the first literary object and the second literary object;”[ computing, independent(col. 17 lines 35-58, in a cascading match, the system uses bookmark data from a user selected or user created source to find other texts with similar bookmark characteristics; col. 18 lines 17-19, if the system has a limited amount of information about the user it may use matching and searching techniques that can operate on the information it has; in otherwords, the system functions without the need of user accounts and can merely operate after a text is chosen ) of the user profile information (col. 18, lines 20-23, in one embodiment, the system is provided to improve its accuracy and techniques as it gains more information about the user.  One way to gather user data is through user accounts) and based on comparing the first pace of activity for the first literary object and the second pace of activity for the second literary object(col. 17 lines 35-58, other texts that match the base text’s pacing value), a semantic correlation score (col. 17 lines 35-58, bookmarks; col. 9 lines 57-60, bookmark…refers to any type of data, score, metric, or characteristic that can be used to match or distinguish one text from another) reflecting a similarity between the first literary object and the second literary object (col. 17 lines 35-58, find other texts with similar bookmark characteristics)]
“determining that a value of the computed semantic correlation score satisfies a predetermined threshold;”[ determining that a value of the computed semantic correlation score (col. 17 lines 35-58, bookmark) satisfies a predetermined threshold (col. 17 lines 35-58, data values used to match other texts)]
“determining that the first literary object is related to the second literary object based on determining that the value of the computed semantic correlation score satisfies a predetermined threshold associated with either the first literary object or the second literary object;”[ determining that the first literary object (col. 17 lines 35-58, user may select a text; col. 17 lines 35-58 base text)is related (col. 17 lines 35-58, find other texts with similar bookmark characteristics) to the second literary object (col. 17 lines 35-58, other text) based on determining that the value of the computed semantic correlation score satisfies a predetermined threshold (col. 17 lines 35-58, data values used to match other texts) associated with either the first literary object (col. 17 lines 35-58, user may select a text; col. 17 lines 35-58 base text) or the second literary object(col. 17 lines 35-58, other text)]
“generating, based on determining that the first literary object is related to the second literary object, a record linking the first literary object and the second literary object; and”[ generating, based on determining that the first literary object is related to the second literary object, a record linking (col. 17 lines 35-58, list of potential matches) the first literary object (col. 17 lines 35-58, user may select a text)and the second literary object(col. 17 lines 35-58, other text)]
“presenting, using the record linking the first literary object and the second literary object, the second literary object, in response to a user request for content.”[ presenting, using the record linking (col. 17 lines 35-58, list of potential matches) the first literary object(col. 17 lines 35-58, user may select a text) and the second literary object(col. 17 lines 35-58, other text), the second literary object (col. 17 lines 35-58, other text), in response to a user request for content (col. 17 lines 35-58, the results may then be provided to the user;  col. col. 10 lines 30-31, user selecting a specific content matter i.e. the user requests to see texts that take place near the see; )]

Claim 5: 
Stanton discloses “The method of claim 1, wherein comparing the first portion of text derived from the first literary object and the second portion of text derived from the second literary object comprises comparing individual terms that are included with each of the respective portions of text.”[ wherein comparing the first portion of text (col. 9 lines 28-31) derived from the first literary object (col. 17 lines 35-58, user selected text) and the second portion of text (col. 9 lines 28-31) derived from the second literary object (col. 17 lines 35-58 other text) comprises comparing individual terms (col. 12 lines 3-31, If a user consistently adds texts to their channels that are either about or set near the sea, these words consistently gain in significance as they occur repeatedly across texts and channels.  Commonly reoccurring words that share a similar theme can optionally be grouped and labeled into categories based on the frequency and pattern of their appearance…In this way, the system is able to use the data to make recommendations to a user; in other words selected text in the channel has words/phrases that are similar to recommended other text) that are included with each of the respective portions of text (col. 12 lines 3-31, words and phrases will be used more commonly in texts with similar content)]

Claim 6: 
 Stanton discloses “The method of claim 1, wherein the semantic correlation score between first literary object and the second literary object is computed based at least on a number of shared terms within the first portion of text and the second portion of text.”[ semantic correlation score (col. 17 lines 35-58, bookmark) between first literary object (col. 17 lines 35-58, user selected text)and the second literary object (col. 17 lines 35-58 other text) is computed based at least on a number of shared terms  (col. 12 lines 3-31, If a user consistently adds texts to their channels that are either about or set near the sea, these words consistently gain in significance as they occur repeatedly across texts and channels.  Commonly reoccurring words that share a similar theme can optionally be grouped and labeled into categories based on the frequency and pattern of their appearance…In this way, the system is able to use the data to make recommendations to a user) within the first portion of text(col. 9 lines 28-31; col. 17 lines 35-58, user selected text) and the second portion of text(col. 9 lines 28-31; col. 17 lines 35-58,  other text)]  

Claim 7:
Stanton discloses:
 The method of claim 1, wherein the semantic correlation score between first literary object and the second literary object is computed based at least on a number of shared arrangement of terms within the first portion of text and the second portion of text.  
Stanton discloses “The method of claim 1, wherein the semantic correlation score between first literary object and the second literary object is computed based at least on a number shared arrangement of terms within the first portion of text and the second portion of text.”[ semantic correlation score (col. 17 lines 35-58, bookmark) between first literary object (user selected text)and the second literary object (col. 17 lines 35-58 other text) is computed based at least on a number shared arrangement of terms  (col. 12 lines 3-31, If a user consistently adds texts to their channels that are either about or set near the sea, these words consistently gain in significance as they occur repeatedly across texts and channels.  Commonly reoccurring words that share a similar theme can optionally be grouped and labeled into categories based on the frequency and pattern of their appearance…In this way, the system is able to use the data to make recommendations to a user) within the first portion of text(col. 9 lines 28-31; col. 17 lines 35-58, user selected text) and the second portion of text(col. 9 lines 28-31; col. 17 lines 35-58,  other text)]  
Claim 8:
Stanton discloses “obtaining data indicating a first set of reader reviews associated with the first literary object and a second set of reader reviews associated with the second literary object;”[ obtaining data indicating a first set of reader reviews (col. 24 lines 21-37, writer to review)associated with the first literary object (col. 24 lines 21-37, upload their manuscript) and a second set of reader reviews (col. 24 lines 21-37, books that are successful …books that are not successful) associated with the second literary object (col. 24 lines 21-37,  database)]
 “parsing the first set of reader reviews and the second set of reader reviews; and”[ parsing (col. 24 lines 21-37, writing styles) the first set of reader reviews (col. 24 lines 21-37, writer’s own text) and the second set of reader reviews (col. 24 lines 21-37, published texts)]
“identifying language similarities between the first set of reader reviews and the second set Filed: February 4, 2014 Page: 4of8 of reviews based on parsing the first set of reader reviews and the second set of reader reviews.”[ identifying language similarities (match their texts to known successful writing styles) between the first set of reader reviews (col. 24 lines 21-37, writer to review) and the second set Filed: February 4, 2014 Page: 4of8 of reviews (col. 24 lines 21-37, books that are successful …books that are not successful) based on parsing (col. 24 lines 21-37, writing styles) the first set of reader reviews(col. 24 lines 21-37, writer to review)  and the second set of reader reviews(col. 24 lines 21-37, books that are successful …books that are not successful)]
Claim 9: 
Stanton discloses “The method of claim 1, wherein the semantic correlation score reflects a plot similarity between the first literary object and the second literary object.”[ wherein the semantic correlation score (col. 17 lines 35-58, bookmarks; col. 9 lines 57-60, bookmark…refers to any type of data, score, metric, or characteristic that can be used to match or distinguish one text from another) reflects a plot similarity (col. 12 lines 3-31, words and phrases will be used more commonly in texts with similar content) between the first literary object(col. 17 lines 35-58, user selected text)  and the second literary object(col. 17 lines 35-58,  other text)]
Claim 10:
Stanton discloses 
“receiving, from a user, a search query that identifies a seed literary object that includes (i) first directly-read information that includes first metadata, and (ii) a first portion of text of the first literary object, wherein the first portion of text is different than the first metadata;” [receiving, from a user, a search query(col. col. 10 lines 30-31, user selecting a specific content matter i.e. the user requests to see texts that take place near the see; ) that identifies a seed literary object (col. 17 lines 35-58, user may select a text; col. 17 lines 35-58 base text) that includes (i) first directly-read information(col. 17 lines 35-58, values of the selected text to populate the bookmark and data values)  that includes first metadata(col. 17 lines 35-58, bookmark characteristics), and (ii) a first portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print) of the first literary object(col. 17 lines 35-58, user may select a text), wherein the first portion of text(col. 17 lines 35-58, bookmark characteristics), and (ii) a first portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print;  in other words, the user selected text is print that comprises words letters numbers, etc. that is a portion of the text)  is different than the first metadata(col. 17 lines 35-58, bookmark characteristics)]
“accessing a data model that includes: a second literary object that includes (i) second directly-read information that includes first metadata, and (ii) a second portion of text of the second literary object, wherein the second portion of text is different than the second metadata;” [accessing a data model (col. 17 lines 35-58, find other texts)that includes: a second literary object (col. 17 lines 35-58, other text) that includes (i) second directly-read information(col. 17 lines 35-58, other texts that match the base text’s pacing value; in other words, must read other text bookmark values) that includes first metadata(col. 17 lines 35-58 book mark characteristics; in other words matching bookmark characteristics), and (ii) a second portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print; in other words,  other text has a second portion of text consisting of words, letters, numbers, etc. ) of the second literary object(col. 17 lines 35-58, other text), wherein the second portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print; in other words,  other text has a second portion of text consisting of words, letters, numbers, etc. )is different than the second metadata(col. 17 lines 35-58 book mark characteristics; in other words the matched bookmark characteristics)]
“determining, based on the first portion of text, a first pace of activity for the first literary object;” [determining, based on the first portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print), a first pace of activity for the first literary object (col. 17 lines 35-58, base text’s pacing value)]
“determining, based on the second portion of text, a second pace of activity for the second literary object;” [ determining, based on the second portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print), a second pace of activity for the second literary object(col. 17 lines 35-58, other text that match … pacing value)]
“comparing the first pace of activity for the first literary object and the second pace of activity for the second literary object;” [ comparing, the first pace of activity for the first literary object and the second pace of activity for the second literary object (col. 17 lines 35-58, other texts that match the base text’s pacing value)]
“computing, independent of a user profile and based on comparing the first pace of activity for the first literary object and the second pace of activity for the second literary object, a semantic correlation score reflecting a similarity between the first literary object and the second literary object;” [ computing, independent(col. 17 lines 35-58, in a cascading match, the system uses bookmark data from a user selected or user created source to find other texts with similar bookmark characteristics; col. 18 lines 17-19, if the system has a limited amount of information about the user it may use matching and searching techniques that can operate on the information it has; in other words, the system functions without the need of user accounts and can merely operate after a text is chosen ) of a user profile (col. 18, lines 20-23, in one embodiment, the system is provided to improve its accuracy and techniques as it gains more information about the user.  One way to gather user data is through user accounts) and based on comparing the first pace of activity for the first literary object and the second pace of activity for the second literary object(col. 17 lines 35-58, other texts that match the base text’s pacing value), a semantic correlation score (col. 17 lines 35-58, bookmarks; col. 9 lines 57-60, bookmark…refers to any type of data, score, metric, or characteristic that can be used to match or distinguish one text from another) reflecting a similarity between the first literary object and the second literary object (col. 17 lines 35-58, find other texts with similar bookmark characteristics)]
“selecting a subset of one or more literary objects included within the data model based at least on: 
(i) values of a respective responsiveness score for each of the one or more literary objects,
(ii) the values of the respective semantic correlation scores between the seed literary score and each of the one or more literary objects, and 
(ii) the one or more literary preferences of the user; and”Filed: February 4, 2014 Page: 5of8 [selecting a subset of one or more literary objects (col. 17 lines 35-58, non-matching texts / other texts that match)included within the data model (col. 17 lines 35-58, other texts) based at least on: 
(i) values of a respective responsiveness score for each of the one or more literary objects,(col. 17 lines 35-58, pacing, density, description, dialog, action; col. 10 lines 41-col. 11 line 8; in other words, each pacing value, density value, description value, dialog value, action values is for each other texts are a responsiveness score)
(ii) the values of the respective semantic correlation scores(col. 17 lines 35-58, bookmarks; col. 9 lines 57-60, bookmark…refers to any type of data, score, metric, or characteristic that can be used to match or distinguish one text from another)  between the seed literary score (col. 17 lines 35-58, base text) and each of the one or more literary objects (col. 17 lines 35-58, other texts), and 
(ii) the one or more literary preferences of the user (col. 17 lines 35-58, user-selected or user created source; col. 17 lines 335-58, user may select a text)]
“generating, based on selecting a subset of the one or more literary objects included within the data model based, a record linking the first literary object and second literary object; and” [generating, based on selecting a subset of the one or more literary objects (col. 17 lines 35-58, non-matching texts / other texts that match) included within the data model based(col. 17 lines 35-58, other texts), a record linking (col. 17 lines 35-58, list of potential matches) the first literary object (col. 17 lines 35-58, user may select a text) and second literary object(col. 17 lines 35-58, other text)]
“providing, for output to an electronic device associated with the user and based on the record, metadata associated with the selected subset of the one or more literary objects included within the data model for the seed literary object.”[ providing, for output (col. 17 lines 35-58, select a text/manually enter values) to an electronic device (col. 17 lines 35-58, system 10) associated (col. 17 lines 35-58, in a cascading match) with the user (col. 17 lines 35-58, a user may select a text/ a user may manually enter values) and based on the record (col. 17 lines 35-58, list of potential matches), metadata (col. 17 lines 35-58, successfully matching against all specified bookmarks) associated (col. 17 lines 35-58, in a cascading match) with the selected subset of the one or more literary objects(col. 17 lines 35-58, non-matching texts / other texts that match) included within the data model (col. 17 lines 35-58, other texts) for the seed literary object (col. 17 lines 35-58, select a text/base text)]
Claim 11: 
Stanton discloses “The method of claim 10, further comprising: receiving one or more user selections of the metadata associated with the selected subset of the one or more literary objects that were provided for output to the electronic device; and” [receiving one or more user selections of the metadata (col. 20 lines 3-44, identify each book’s pacing density, action, dialog, and description scores) associated with the selected subset of the one or more literary objects (col. 17 lines 35-58, provide results) that were provided for output to the electronic device (col. 17 lines 35-58, system 10)]
“automatically updating the user profile to include the one or more user selections of the metadata associated with the selected subset of the one or more literary objects.”[ automatically updating the user profile to include the one or more user selections of the metadata (col. 20 lines 3-44, learning system can be applied on a channel by channel basis, allowing users to get different results based on the identifying characteristics by which the user chooses to group texts) associated (col. 17 lines 35-58, cascade matching) with the selected subset of the one or more literary objects (col. 17 lines 35-58, other texts)]
Claim 12:
Stanton discloses 
“accessing a data model for a collection of literary objects that includes respective portions of text derived from each literary object within the collection of literary objects, wherein the data model is independent of a user profile;” [accessing a data model (col. 17 lines 35-58, other texts) for a collection of literary objects (col. 17 lines 35-58, texts) that includes respective portions of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print) derived from each literary object (col. 17 lines 35-58, text) within the collection of literary objects (col. 17 line 35-58, texts), wherein the data model (col. 17 lines 35-58, other texts) is independent of a user profile (col. 18 lines 20-51, user account/ user channel)]
“accessing a user profile for the user that includes (i) a second literary object from literary objects previously associated with the user, and (ii) one or more literary preferences of the user;” [accessing a user profile for the user (col. 20 lines 2-5, user channel) that includes (i) a second literary object from literary objects previously associated with the user (col. 20 lines 2-5, selects texts from the database they believe share similar characteristics to each other and includes those texts in the channel; selected text), and (ii) one or more literary preferences of the user (col. 20 lines 2—10, favorite science fiction books)]
“referencing, from within the data model, a first literary object that includes (i) first directly-read information that includes first metadata, and (ii) a first portion of text of the first literary object, wherein the first portion of text is different than the first metadata;” [referencing, from within the data model(col. 17 lines 35-58, other texts), a first literary object (col. 17 lines 35-38, other text)  that includes (i) first directly-read information(col. 17 lines 35-58, other texts that match the base text’s pacing value; in other words, must read other text bookmark values) that includes first metadata (col. 17 lines 35-58 book mark characteristics; in other words matched bookmark characteristics), and (ii) a first portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print; in other words,  other text has a second portion of text consisting of words, letters, numbers, etc. ) of the first literary object (col. 17 lines 35-38, other text)  , wherein the first portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print; in other words,  other text has a first portion of text consisting of words, letters, numbers, etc. ) is different than the first metadata (col. 17 lines 35-58 book mark characteristics; in other words matched bookmark characteristics)]
“referencing, from within the user profile, the second literary object that includes (i) second directly-read information that includes first metadata, and (ii) a second portion of text of the second literary object, wherein the second portion of text is different than the second metadata;” [referencing, from within the user profile (col. 20 lines 2-5, user channel), the second literary object (col. 17 lines 35-58, select a text; col. 20 lines 2-5, selects texts from the database they believe share similar characteristics to each other and includes those texts in the channel; in other words, texts selected by a user when using a user channel in the cascading match system) that includes (i) second directly-read information that includes first metadata (col. 20 lines 15-16, identify each book’s pacing, density, action dialog, and description scores), and (ii) a second portion of text (col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print; in other words,  the text has a second portion of text consisting of words, letters, numbers, etc. ) of the second literary object(col. 20 lines 2-5, selects texts from the database they believe share similar characteristics to each other and includes those texts in the channel), wherein the second portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print; in other words,  the text has a second portion of text consisting of words, letters, numbers, etc. )  is different than the second metadata (col. 17 lines 35-58, use the values of that selected text to populate the bookmark; col. 20 lines 15-16, identify each book’s pacing, density, action dialog, and description scores; in other words, the book mark data from the user selected text in a cascading system that uses a user channel)]
“determining, based on the first portion of text, a first pace of activity for the first literary object;” [ determining, based on the first portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print), a first pace of activity for the first literary object(col. 17 lines 35-58, other text that match … pacing value)]
“determining, based on the second portion of text, a second pace of activity for the second literary object;” [determining, based on the second portion of text(col. 9 lines 28-38, words, letters numbers, punctuation, and symbols that comprise a reference which may be provided in any print), a second pace of activity for the second literary object(col. 17 lines 35-58, base text’s pacing value; col. 20 lines 14-16, each book in the channel…identify book’s pacing..score)]
“comparing, independent of user profile information, the first pace of activity for the first literary object and the second pace of activity for the second literary object;” [comparing(col. 17 lines 35-58, other texts that match the base text’s pacing value), independent (col. 19 lines 45-50, a default order is an order that’s used by the system when it does not have enough data to use one of the other two, meaning a user has not specified an order, or the user has not provided enough information for the system to generate an order for them automatically; col. 17 lines 35-58, user-selected source to find other texts; in other words, no channel (user profile) is necessary for comparing) of user profile information (col. 20 lines 2-5, user creates a channel, selects texts from the database that they believe share similar characteristics), the first pace of activity (col. 17 lines 35-58, other text that match … pacing value)for the first literary object (col. 17 lines 35-38, other text)  and the second pace of activity (col. 17 lines 35-58, base text’s pacing value; col. 20 lines 14-16, each book in the channel…identify book’s pacing..score)for the second literary object (col. 17 lines 35-58, user selected source; col. 20 lines 2-5, selects texts; In otherwords, selected text)]
“computing, independent of the user profile information and based on comparing the first pace of activity for the first literary object and the second pace of activity for the second literary object, a semantic correlation score reflecting a similarity between first literary object and the second literary object;” [computing, independent (col. 19 lines 45-50, a default order is an order that’s used by the system when it does not have enough data to use one of the other two, meaning a user has not specified an order, or the user has not provided enough information for the system to generate an order for them automatically; col. 17 lines 35-58, user-selected source to find other texts; in other words, no channel (user profile) is necessary)of the user profile information col. 20 lines 2-5, user creates a channel, selects texts from the database that they believe share similar characteristics) and based on comparing(col. 17 lines 35-58, other texts that match the base text’s pacing value) the first pace of activity (col. 17 lines 35-58, other text that match … pacing value)for the first literary object(col. 17 lines 35-38, other text)   and the second pace of activity (col. 17 lines 35-58, base text’s pacing value; col. 20 lines 14-16, each book in the channel…identify book’s pacing..score) for the second literary object(col. 17 lines 35-58, user selected source; col. 20 lines 2-5, selects texts; In otherwords, selected text), a semantic correlation score(col. 17 lines 35-58, bookmarks; col. 9 lines 57-60, bookmark…refers to any type of data, score, metric, or characteristic that can be used to match or distinguish one text from another)  reflecting a similarity between first literary object and the second literary object(col. 17 lines 35-58, find other texts with similar bookmark characteristics)]
“determining that a value of the computed semantic correlation score satisfies a predetermined threshold; and” [ determining that a value of the computed semantic correlation score (col. 17 lines 35-58, bookmark) satisfies a predetermined threshold (col. 17 lines 35-58, data values used to match other texts)]
“selecting a subset of the collection of literary objects based at least on: 
(i) a value of the respective responsiveness score for each literary object within the collection of literary objects, and 
(ii) the one or more literary preferences of the user; and” [selecting a subset of the collection of literary objects (col. 17 lines 35-58, non-matching texts / other texts that match) based at least on: 
(i) a value of the respective responsiveness score for each literary object within the collection of literary objects, and ,(col. 17 lines 35-58, pacing, density, description, dialog, action; col. 10 lines 41-col. 11 line 8; in other words, each pacing value, density value, description value, dialog value, action values is for each other texts are a responsiveness score)
(ii) the one or more literary preferences of the user(col. 17 lines 35-58, user-selected or user created source; col. 17 lines 335-58, user may select a text)]
“generating, based on selecting a subset of the one or more literary objects included within the data model based, a record linking the first literary object and the second literary object; and” [generating, based on selecting a subset of the one or more literary objects (col. 17 lines 35-58, non-matching texts / other texts that match) included within the data model based(col. 17 lines 35-58, other texts), a record linking (col. 17 lines 35-58, list of potential matches) the first literary object (col. 17 lines 35-58, other text) and the second literary object(col. 17 lines 35-58, user may select a text)]
“providing, for output to an electronic device associated with the user and based on the record, metadata associated with the selected subset of the collection of literary objects.” [ providing, for output (col. 17 lines 35-58, select a text/manually enter values) to an electronic device (col. 17 lines 35-58, system 10) associated (col. 17 lines 35-58, in a cascading match) with the user (col. 17 lines 35-58, a user may select a text/ a user may manually enter values) and based on the record (col. 17 lines 35-58, list of potential matches), metadata (col. 17 lines 35-58, successfully matching against all specified bookmarks) associated (col. 17 lines 35-58, in a cascading match) with the selected subset of the collection of literary objects(col. 17 lines 35-58, non-matching texts / other texts that match)]

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 9405733 (hereafter Stanton) further in view of U.S. Patent Application Publication 20130166406 by Yardley et. al. (hereafter Yardley).
Claim 2: 
Stanton does not explicitly disclose “consolidating the first literary object and the second literary object into a merged record that includes at least a portion of (i) the first portion of text derived from the first literary object, and (ii) the second portion of text derived from the second literary object.  “
On the other hand, Yardley discloses “consolidating the first literary object and the second literary object into a merged record that includes at least a portion of (i) the first portion of text derived from the first First Named Inventor Patrick Hu Attorney's Docket No.: 31105-0005001Serial No. : 14/172,677Filed : February 04, 2014Page : 4 of 9literary object, and (ii) the second portion of text derived from the second literary object.”[ consolidating (0032, added/removed) the first literary object and the second literary object into a merged record (figure 1 210) that includes at least a portion of (i) the first portion of text derived from the first First Named Inventor Patrick Hu Attorney's Docket No.: 31105-0005001Serial No. : 14/172,677Filed : February 04, 2014Page : 4 of 9literary object (0031, editor adds each new book to the category seed as it appears on the left side 210), and (ii) the second portion of text derived from the second literary object (0032, as new books are populated on the right side 220, the editor can indicate that these new items should also be added to her seeding 210)]

Both Stanton and Yardley are within applicant’s same field of endeavor, as they both are directed towards recommendation systems.  Stanton provides for results to the user; however is silent in regards to the merging.  Yardley discloses this above.  It would have been obivious to a person of an ordinary skill in the art to have replaced the provided results of Stanton with the outputted merged set of literary objects interface with figure 1 for the purpose of offering recommendations to the user of the system while allowing further improvements to the recommendation system at the same time. 
Response to Arguments
10.	Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive.

Applicant primarily asserts the following:
A.  That “determining that a value of the computed semantic correlation score satisfies a predetermined threshold”  is not disclosed.
This is disagreed.  Stanton discloses “determining that a value of the computed semantic correlation score satisfies a predetermined threshold;”[ determining that a value of the computed semantic correlation score (col. 17 lines 35-58, bookmark; bookmark value) satisfies a predetermined threshold (col. 17 lines 35-58, data values used to match other texts)].
Regarding “a value of the computed correlation score” is the matched “bookmark” values.  See col. 9 lines 57-60, bookmark…refers to any type of data, score, metric, or characteristic that can be used to match or distinguish one text from another.  
Regarding “satisfying a predetermined threshold” this is the match. There is a threshold for a match to occur, see col. 16 lines 29-42, wherein it is discussed a match sensitivity level.
 
B.  That “generating, based on determining that the first literary object is related to the second literary object, a record linking the first literary object and the second literary object; and” is not disclosed because Stanton does not recite a record.
This is disagreed. 
Stanton provides for a “record” as the “list of potential matches”.  This is clearly a record as it is a result that is provided to the user.  See col. 17 lines 58 results may then be provided to the user.
The list of potential matches (results), is a link because it lists the other texts (second literary object) that match the sensitivity bookmark values of the user selected text (first literary object).
Stanton discloses “generating, based on determining that the first literary object is related to the second literary object, a record linking the first literary object and the second literary object; and”[ generating, based on determining that the first literary object is related to the second literary object, a record linking (col. 17 lines 35-58, list of potential matches) the first literary object (col. 17 lines 35-58, user may select a text)and the second literary object(col. 17 lines 35-58, other text)]

C.  Stanton fails to realize an electronic database of literary content in the preamble and that Stanton merely returns values.
This is disagreed.  
Stanton is in regards to an electronic database of literary content as there is a database of reference texts.
See col. 5 lines 44-47, data from one text can be compared with a database of reference texts to identify other texts with similar styles. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 20120317123 (hereafter Green) discloses identifying candidate content elements for recommendation by selecting a content element, using preference values for selected element to determine a polarity score, use the polarity score for the selected element to compare it to a threshold polarity, if it does not exceed the threshold then designate it as recommendable.  See abstract and fig. 10.  Green discloses only a first polarity score being created and determining if that meets a threshold.  

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
 
Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167